Citation Nr: 0944032	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

Entitlement to service connection for residuals of a right 
shoulder injury.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) from August 1984 until December 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2007, the Board remanded this case with instructions 
for additional development.  Such development having been 
completed, it is now again properly before the Board.

In a statement received in April 2007, the Veteran appears to 
request reopening of a previously denied claim of service 
connection for right foot disability.  This issue, which is 
not properly before the Board, is referred to the RO for 
appropriate action.


FINDING OF FACT

Right shoulder myositis was incurred during a period of 
ACDUTRA.


CONCLUSION OF LAW

Right shoulder myositis was incurred during ACDUTRA.  
38 U.S.C.A. § 101(24), 106, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA is full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  38 U.S.C.A. § 101(24) also 
includes within the definition of "active duty" any periods 
of INACDUTRA which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record as every item of evidence does not 
have the same probative value.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The appellant is claiming entitlement to service connection 
for residuals of a right shoulder injury which, the appellant 
states, occurred while doing pushups during a period of 
ACDUTRA.  Treatment records from the appellant's period of 
ACDUTRA indicate that, in November 1984, he presented for 
treatment with complaint of a 3-week history of shoulder pain 
(the extremity was not identified).  No diagnosis was 
provided.

Following ACTDUTRA, the appellant was diagnosed with right 
carpel tunnel syndrome in February 1985, for which surgery 
was performed that month.  In May 1985, the appellant 
reported continuing difficulty with his right hand and wrist, 
but was shown to have full range of motion of his right 
shoulder.  A report of July 1985 indicates that the appellant 
complained of right upper extremity numbness and some loss of 
range of motion.  His treating physicians considered the 
possibility that he had a tremendous amount of vascular spasm 
in the upper extremity, however there was also a possibility 
of some impairment due to an employment history which 
included the use of vibrating power tools.  It was finally 
determined that no specific pathology of the upper 
extremities existed, short of vessel spasm.  Accordingly, the 
possibility of injury due to high vibration was ruled out.

After 1985, the record is silent for complaints referable to 
the upper right extremity for roughly 20 years.  In May 2005 
the appellant underwent VA examination, during which time he 
reported doing pushups during ACDUTRA and suffering a muscle 
strain in the right trapezius midway between the neck and the 
right shoulder joint.  The examiner conducted an extensive 
review of the medical record as well as examination of the 
Veteran.  Unfortunately, the examiner provided contradictory 
diagnoses and findings.  

In one portion of the examination report, the VA examiner 
indicated that a right shoulder disability was not found on 
examination and, as such, there was no basis to conclude that 
the Veteran's 1984 complaints were the manifestation of a 
current right shoulder disability.  However, the examiner 
then went on to state that the Veteran manifested a very mild 
residual myositis in the right shoulder trapezius muscle, 
which was the exact area of the muscle strain in service.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Based upon the evidence provided, the Board finds that the 
May 2005 VA opinion supports a current diagnosis of residual 
myositis of the right trapezius muscle in the area of strain 
incurred during ACDUTRA.  Any doubt as to residual disability 
stemming from the Veteran's period of ACDUTRA should be 
resolved in favor of the Veteran.  The extent and severity of 
such disability is not at issue before the Board at this time

ORDER

Service connection for a right shoulder disability, diagnosed 
as residual myositis, is granted.



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


